OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as it dismissed the claim of Kenneth Heller against the Hertz Corporation, should be affirmed, with costs.
We believe the Appellate Division properly dismissed the claim to assert a lien against the judgment debtor Hertz, but solely upon the ground that the claim made against Hertz is premature because the amount of the attorney’s lien, if any, has not yet been established in this summary proceeding brought pursuant to section 475 of the Judiciary Law (1 Carmody-Wait 2d, NY Prac, § 3:150, p 477). Any defense to enforcement of a lien against Hertz may be asserted in a plenary action after the amount of the lien has been fixed. We reach no other questions.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order, insofar as it dismissed the claim of Kenneth Heller against the Hertz Corporation, affirmed, with costs, in a memorandum.